JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00665-CV

      ARCHER GROUP, LLC AND JOHN CHRISTIAN ARCHER II, Appellants

                                           V.

           ANAHUAC MUNICIPAL DEVELOPMENT DISTRICT, Appellee

    Appeal from the 344th District Court of Chambers County. (Tr. Ct. No. 26,572).

       This case is an appeal from the order signed by the trial court on July 25, 2014.
After submitting the case on the appellate record and the arguments properly raised by
the parties, the Court holds that there was reversible error in the trial court’s order.
Accordingly, the Court reverses the trial court’s order and remands the case to the trial
court for further proceedings.

       The Court orders that the appellee, Anahuac Municipal Development District, pay
all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered August 4, 2015.

Panel consists of Justices Keyes, Higley, and Brown. Opinion delivered by Justice Keyes.